208 F.2d 632
UNITED STATES of Americav.Settimo ACCARDO (Accardi), Appellant.
No. 11138.
United States Court of Appeals Third Circuit.
Argued Nov. 19, 1953.Decided Dec. 7, 1953.

Jack Wasserman, Washington, D.C.  (Anthony A. Calandra, Newark, N.J., on the brief), for appellant.
Edward V. Ryan, Jersey City, (William F. Tompkins, U.S. Atty., for Dist. of N.J., Newark, N.J., Louis Steinberg, District Counsel, Immigration and Naturalization Service, Brooklyn, N.Y., Ira Fieldsteel, Attorney, Immigration and Naturalization Service, Newark, N.J., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment which canceled the appellant's certificate of naturalization.  He complains that the court was in error in finding that he committed fraud, that his certificate was illegally procured, and that in any event the matter was res judicata between him and the Government.  We have the advantage of a very full and thoroughly considered opinion in this matter by Judge Hartshorne, of the District Court for the District of New Jersey.  It is reported in 113 F.Supp. 783.  This opinion sets out the facts fully and discusses the legal propositions involved.


2
We agree with the conclusions reached by the district judge and think it would be a waste of words to add anything to his discussion.


3
The judgment of the district court will be affirmed.